Order filed, August 12, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00513-CR
                                 ____________

                      PEDRO REYES TREJO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


               On Appeal from the 506th Judicial District Court
                            Waller County, Texas
                    Trial Court Cause No. 04-06-11756


                                      ORDER

      The reporter’s record in this case was due July 22, 2014. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Vicki L. Brown, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM